Citation Nr: 1129486	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  08-38 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an effective date prior to July 29, 1991, for the grant of service connection for diabetes mellitus, type II, for retroactive benefit purposes.

2.  Entitlement to an effective date prior to May 1, 1997, for the grant of service connection for peripheral neuropathy of the upper and lower extremities, for retroactive benefit purposes.

3.  Entitlement to an effective date prior to January 19, 1997, for the grant of service connection for prostate cancer, for retroactive benefit purposes.


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had approximately 20 years of active duty service ending with his retirement in August 1969.  The Veteran died in October 2003.  The appellant is seeking retroactive benefits as the Veteran's child.  
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in June 2007, a statement of the case was issued in October 2008, and a substantive appeal was received in December 2008.  A Board hearing at the local RO was requested in the substantive appeal, which was scheduled in January 2011.  However, the appellant failed to appear for the hearing and has not filed a motion seeking a new hearing.   

The issue of entitlement to an effective date prior to May 1, 1997, for the grant of service connection for peripheral neuropathy of the upper and lower extremities, for retroactive benefit purposes, is addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On November 8, 1978, the Veteran filed a claim for service connection for borderline diabetes, which was denied in an April 1979 determination.  

2.  On July 29, 1991, the Veteran filed a claim to reopen for service connection for diabetes mellitus, type II, which was denied in a December 1991 decision. 

3.  A special review of the claims file was conducted in November 2006 and service connection was granted for diabetes mellitus, type II, effective July 29, 1991, for retroactive benefit purposes.  
 
4.  On March 26, 1997, the Veteran filed a claim of service connection for prostate cancer as due to exposure to herbicides.  

5.  By rating decision in September 1997, the RO granted service connection for prostate cancer, effective January 29, 1997, the date of a positive pathology report. 

6.  The Veteran did not file a notice of disagreement to the September 1997 rating decision.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to July 29, 1991, for the grant of service connection for diabetes mellitus, type II, for retroactive benefit purposes, have not been met. 38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 C.F.R. §§ 3.1(p), 3.151, 3.155, 3.157, 3.400, 3.114, 3.816 (2010).

2.  The criteria for an effective date prior to January 29, 1997, for the grant of service connection for prostate cancer, for retroactive active benefit purposes, have not been met. 38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 C.F.R. §§ 3.1(p), 3.151, 3.155, 3.157, 3.400, 3.114, 3.816 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Laws and Regulations

The statutory and regulatory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  The effective date of an evaluation and an award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date the claim was received or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400. 

Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a).

The Board also observes that as the result of a class action lawsuit brought by veterans of the Vietnam war and their survivors, in a May 1989 decision the United States District Court for the Northern District of California (District Court) invalidated the regulation then in effect for adjudicating claims based on Agent Orange exposure, 38 C.F.R. § 3.311a(d) (1989).  The District Court also voided all benefit denials that had been made under that section of the regulation.  See Nehmer v. United States Veterans' Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I).

Following the 1989 decision of the District Court, the parties entered into a stipulation agreement governing VA's re-adjudication of all claims that had been denied under the invalidated regulation, which stipulation agreement was made an order of the court. Paragraph 3 of the stipulation and order provided that "[a]s soon as a final rule is issued service connecting, based on dioxin exposure, any ... disease which may be service connected in the future pursuant to the Agent Orange Act of 1991, the VA shall promptly thereafter readjudicate all claims for any such disease which were voided by the Court's order of May 3, 1989, as well as adjudicate all similar claims filed subsequent to the Court's May 3, 1989 Order."  According to Paragraph 5, the effective date for disability compensation based on the re-adjudication of a claim that was voided by the District Court shall be the date the voided claim was originally filed.  The District Court subsequently interpreted the stipulation and order, in light of the 1989 decision, as requiring VA to re-adjudicate all claims voided in the 1989 decision if the disease was subsequently presumptively service connected, even if the original claim was not expressly based on Agent Orange exposure.  The District Court also determined that, if the re-adjudication resulted in a grant of service connection, the effective date would be the date of the original claim.  See Nehmer v. United States Veterans' Administration, 32 F.Supp.2d 1175 (N.D. Cal. 1999) (Nehmer II).

In a later decision the United States Court of Appeals for the 9th Circuit (9th Circuit) interpreted Paragraph 3 of the stipulation and order as applying to all claims voided by the District Court in the May 1989 order, as well as all similar claims filed subsequent to the May 1989 order.  In addition, if the re-adjudication of a "similar claim" resulted in an award of benefits, the effective date for the grant of service connection is the date of the original claim.  The disease at issue in the 9th Circuit decision was prostate cancer, which under the regulation in effect in 1994, was not subject to presumptive service connection.  The regulation (38 C.F.R.  § 3.309(e)) was revised in 1996 to include prostate cancer as a presumptive disease.   See Nehmer v. United States Veterans Administration, 284 F.3d 1158, 1161 (9th Cir. 2002).  In May 2001, the regulations were revised to include diabetes mellitus in the list of diseases to which the presumption of service connection applies for veterans who were exposed to Agent Orange while in service.  See Disease Associated with Exposure to Certain Herbicide Agents: Type 2 Diabetes, 66 Fed. Reg. 23,166 (May 8, 2001) (codified at 38 C.F.R. § 3.309(e)).

The Board notes here that effective date rules for awards under the Nehmer Court Orders have been promulgated at 38 C.F.R. § 3.816.  The provisions of 38 C.F.R.  § 3.816 provide that for purposes of this section -- (1) A Nehmer class member means: (i) A Vietnam veteran who has a covered herbicide disease; or (ii) A surviving spouse, child, or parent of a deceased Vietnam veteran who died from a covered herbicide disease. (2) A covered herbicide disease means a disease for which the Secretary of Veterans Affairs has established a presumption of service connection before October 1, 2002 pursuant to the Agent Orange Act of 1991, Public Law 102-4, other than chloracne.  Those diseases include diabetes mellitus, type II, and prostate cancer.  If a Nehmer class member is entitled to disability compensation for a covered herbicide disease, the effective date of the award will be as follows: (1) If VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985 and May 3, 1989, the effective date of the award will be the later of the date VA received the claim on which the prior denial was based or the date the disability arose, except as otherwise provided in paragraph (c)(3) of this section.  A prior decision will be construed as having denied compensation for the same disease if the prior decision denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  Minor differences in the terminology used in the prior decision will not preclude a finding, based on the record at the time of the prior decision, that the prior decision denied compensation for the same covered herbicide disease.  (2) If the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose, except as otherwise provided in paragraph (c)(3)of this section.  A claim will be considered a claim for compensation for a particular covered herbicide disease if: (i) The claimant's application and other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or (ii) VA issued a decision on the claim, between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  (3) If the class member's claim referred to in paragraph (c)(1)or (c)(2) of this section was received within one year from the date of the class member's separation from service, the effective date of the award shall be the day following the date of the class member's separation from active service.  (4) If the requirements of paragraph (c)(1) or (c)(2) of this section are not met, the effective date of the award shall be determined in accordance with §§ 3.114 and 3.400.

If the award of compensation is due to a liberalizing change in the law or an administrative issue, the effective date of the award shall be fixed in accordance with the facts, but shall not be earlier than the date of the change in the law. In no event shall the increase be retroactive for more than one year from the date of application for the award or the date of administrative determination, whichever is earlier.  See 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a).  In order for the claimant to be eligible for a retroactive payment, the evidence must show that the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law and that such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement.

If a claim is reviewed on the initiative of VA within 1 year from the effective date of the law or VA issue, or at the request of a claimant received within 1 year from that date, benefits may be authorized from the effective date of the law or VA issue. 38 C.F.R. § 3.114(a)(1).  If a claim is reviewed at the claimant's request more than one year after the effective date of the law, the effective date of the award may be one year prior to the date of receipt of such request, if the veteran met all the criteria of the liberalizing law or issue as of the effective date of the liberalizing law. 38 C.F.R. § 3.114(a)(3).  The effective date for which prostate cancer was added to the list of presumptive diseases in connection with herbicide exposure was November 7, 1996 and the effective date for which diabetes mellitus, type II, was added to the list of presumptive disease was May 8, 2001.  Liesegang v. Sec'y of Veterans Affairs, 312 F.3d 1368, 1378 (Fed. Cir. 2002).

Diabetes Mellitus, Type II

The appellant is seeking an effective date prior to January 29, 1991, for the grant of service connection for diabetes mellitus, type II, for retroactive benefit purposes.   Turning to a review of the claims file, the evidence of record reflects that in November 8, 1978, the Veteran submitted a claim for service connection for borderline diabetes, which was denied in an April 1979 decision because there was no evidence of a current disability.  On July 29, 1991, the Veteran filed an informal claim to reopen the issue of service connection for diabetes mellitus, type II, which was denied in a December 1991 decision.  Prior to this date, there was no communication from the Veteran or his representative that may be reasonably construed as a claim to reopen the issue of service connection for diabetes mellitus.  38 C.F.R.  §§ 3.151(a), 3.155(a).  

In November 2006, the RO undertook a special review of the Veteran's claims file under Nehmer.  Based on this review, the RO granted service connection for diabetes mellitus, type II, effective July 29, 1991, for retroactive benefit purposes, as the Veteran had died in October 2003.  With respect to this issue, the Veteran is considered a Nehmer class member because a claim for service connection for diabetes mellitus was received by VA between May 3, 1989, and the effective date of the statute or regulation establishing a presumption of service connection for diabetes mellitus (May 8, 2001).  Under 38 C.F.R. § 3.816, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose.  As the Veteran filed his claim for service connection on July 29, 1991, this is the appropriate effective date under Nehmer.    

Significantly, an earlier effective date is not warranted since the Veteran was not denied compensation for diabetes mellitus between September 25, 1985, and May 3, 1989; the Veteran's claim of service connection was not pending before VA on May 3, 1989; and the Veteran's initial claim was not received within one year from the date of his separation from service.   See 38 C.F.R. § 3.816.  The Board recognizes that the Veteran filed a claim in November 1978.  However, as this claim was denied prior to September 25, 1985, the Nehmer regulations are not applicable.  Moreover, a claim for service connection for diabetes mellitus was not received within one year of the Veteran's retirement from service.  

The appellant contends that the VA has not properly considered the Veteran's exposure to herbicides in service and argues that the effective date should be based on the date of exposure and the Veteran's Vietnam service.  The Board understands the appellant's argument, but the effective date regulations and the Nehmer holdings do not open up an avenue for taking the effective date back to such time.  The Board is bound by VA regulations and judicial decisions.  Based on the analysis discussed above, there is no legal or statutory basis for awarding service connection prior to January, 29, 1991.        

In conclusion, while the Board acknowledges the appellant's belief that an earlier effective date is warranted; under the circumstances, the Board is precluded by statute and regulation from assigning an effective date prior to January 29, 1991  for the granting of service connection for diabetes mellitus, type II.  In sum, the preponderance of the evidence is against entitlement to an effective date prior to July 29, 1991, for the grant of service connection for diabetes mellitus, type II, for retroactive benefit purposes.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


Prostate Cancer

The present appeal also involves the issue of entitlement to an effective date prior to January 29, 1997, for the grant of service connection for prostate cancer, for retroactive benefit purposes.  The Veteran filed an original claim for service connection on March 26, 1997.  Subsequently, he submitted a private pathology report dated January 29, 1997, which showed a diagnosis of prostate cancer.  Service connection was granted in a September 1997 rating decision, effective the date of the pathology report, January 29, 1997.  The Veteran failed to file a notice of disagreement to the effective date assigned.  Thus, the RO's September 1997 rating decision is final with respect to the effective date assigned.  38 U.S.C.A.  § 7105.  Subsequently, as noted above, in November 2006, the RO undertook a review of the claims file under Nehmer.  

With respect to this issue, the Veteran does not fall within the Nehmer situation since the Veteran was not denied compensation for prostate cancer between September 25, 1985, and May 3, 1989; the Veteran's claim of service connection was not pending before VA on May 3, 1989, nor was it received by VA between May 3, 1989, and the effective date of the statute or regulation establishing a presumption of service connection for prostate cancer (November 7, 1996); and the Veteran's initial claim was not received within one year from the date of his separation from service.  When none of the requirements is met, which is the case here, the effective date of the award shall be determined in accordance with 38 C.F.R. §§ 3.114 and 3.400. 38 C.F.R. § 3.816(c)(4).

Again, under 38 C.F.R. § 3.114 for liberalizing legislation, the date of the award may be one year prior to the date of receipt of the claim when the claimant's request is received more than one year after the November 7, 1996, effective date of the liberalizing legislation if the Veteran met all the criteria of the liberalizing law as of the effective date of the liberalizing law.  See 38 C.F.R. 3.114(a)(3).  In the instant case, the first medical evidence suggesting a diagnosis of prostate cancer was January 29, 1997.  However, this evidence was after the effective date of the liberalizing law which added prostate cancer, as a presumptive disability.  In other words, since the Veteran did not meet all of the criteria as of the effective date of the liberalizing law (November 7, 1996), the regulations provide that the effective date of service connection shall be the date of receipt of the claim.  

Further, the Board observes that the United States Court of Appeals for Veterans Claims' (Court) has acknowledged that there are two ways to overcome the finality of a prior decision assigning an effective date: either by showing new and material evidence or clear and unmistakable error.  Rudd v. Nicholson, 20 Vet.App. 296 (2006).

However, with regard to a new and material evidence analysis in an earlier effective date claim, such an analysis could not bring about an earlier effective date since the proper effective date of an award based on a claim to reopen could be no earlier than the date on which the request to reopen was received.  In the instant case, a new and material evidence analysis would clearly be of no benefit to the appellant in this case in light of the September 1997 final rating decision.  Moreover, clear and unmistakable evidence has not been alleged by the appellant with respect to the September 1997 rating decision.  

Therefore, as there can be no freestanding claim for an earlier effective date because to allow such a claim would be contrary to the principle of finality set forth in 38 U.S.C.A. § 7104, the finality of the September 1997 rating decision precludes an attempt to claim an earlier effective date for grant of service connection.  Thus, an effective date prior January 29, 1997 is not warranted.  The Board may not grant a benefit that the appellant is not eligible to receive under statutory law.  See Davenport v. Principi, 16 Vet.App. 522 (2002); Harvey v. Brown, 6 Vet.App. 416 (1994).  In other words, Congress enacts federal laws authorizing monetary benefits, and, unless an individual meets all of the requirements of a particular law, he or she is not entitled to the benefit; and the benefit cannot be awarded, regardless of the circumstances.  See Sabonis v. Brown, 6 Vet.App. 426 (1994).  

In conclusion, the preponderance of the evidence is against entitlement to an effective date prior to January 29, 1997, for the grant of service connection for prostate cancer, for retroactive benefit purposes.   As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

Veterans Claims Assistance Act of 2000

In conclusion, the Board notes that the Veterans Claims Assistance Act of 2000, codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 and 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a), provides, among other things, for notice and assistance to claimants under certain circumstances.  Congress, in enacting the statute, noted the importance of balancing the duty to assist with "the futility of requiring VA to develop claims where there is no reasonable possibility that the assistance would substantiate the claim."  Mason v. Principi, 16 Vet.App. 129, 132 (2002) (quoting 146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) (statement of Sen. Rockefeller)).  When the law and not the evidence is dispositive of the claim, the VCAA is not applicable.  See Mason, 16 Vet.App. at 132 (VCAA not applicable to a claim for nonservice-connected pension when the claimant did not serve on active duty during a period of war); Smith (Claudus) v. Gober, 14 Vet.App. 227 (2000) (VCAA did not affect a federal statute that prohibited payment of interest on past due benefits), aff'd, 28 F.3d 1384 (Fed. Cir. 2002).  With respect to the above issues, VCAA notice is not necessary because the outcome of an earlier effective date claim depends on documents which are already contained in the VA claims file.  The Court has held that a veteran claiming entitlement to an earlier effective date is not prejudiced by failure to provide him with VCAA notice of the laws and regulations governing effective dates, if, based on the facts of the case, entitlement to an earlier effective date is not shown as a matter of law.  See Nelson v. Principi, 18 Vet.App. 407, 410 (2004).  In sum, as the law is dispositive with respect to the issues pertaining to prostate cancer and diabetes mellitus, the VCAA is not applicable.  


ORDER

Entitlement to an effective date prior to July 29, 1991, for the grant of service connection for diabetes mellitus, type II, for retroactive benefit purposes, is not warranted.  Further, entitlement to an effective date prior to January 29, 1997, for the grant of service connection for prostate cancer, for retroactive benefit purposes, is not warranted.  To that extent, the appeal is denied. 


REMAND

The present appeal also involves the issue of entitlement to an effective date prior to May 1, 1997, for the grant of service connection for peripheral neuropathy of the upper and lower extremities, for retroactive benefit purposes.  Service connection was granted for peripheral neuropathy in the November 2006 rating decision as secondary to the Veteran's diabetes mellitus, type II, effective May 1, 1997, the date of a VA examination that first showed a diagnosis of this disability.  Importantly, the appellant has not been provided VCAA notice with respect to this issue.  In contrast to the issues discussed above where the effective dates assigned were based on current applicable case law and regulations, with respect to this issue, the effective date assigned was based on a factual finding as to when the Veteran was actually diagnosed with peripheral neuropathy secondary to his diabetes mellitus.  Accordingly, as this is a factual determination, the Board finds that VCAA notice is required with respect to this issue.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the appellant with an appropriate VCAA letter under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The letter should specifically include notice to the appellant of the evidence necessary to substantiate her claim on appeal.  

2.  Thereafter, the RO should review the expanded record and determine if the benefit sought on appeal can be granted.  If the benefit sought on appeal is not granted, the appellant should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


